Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0312826 A1 to YIU et al.
Regarding Claim 1, Yiu discloses A cell reselection method, applied to a terminal and comprising: 
determining at least two frequency priority rankings carried in a received system message (para 0029 -- receive configuration of frequency selection priorities), wherein the at least two frequency priority rankings are set for different terminal speeds (para 0035 -- cell reselection priority configurations, including high speed, medium speed, and low speed); 
selecting a target frequency priority ranking from the at least two frequency priority rankings (para 0035 -- UE selects configuration based on its mobility (low, medium or high)); and 
(para 0035 -- if estimated speed is above certain threshold, UE selects that configuration), and selecting one cell from multiple cells corresponding to the target frequency for residence (para 0040 -- UE selects and connects to cell with certain frequency, based on mobility information).
Claim 8 is rejected for the same reasons as claim 1, because it is directed to the terminal that performs the functions of claim 1. Yiu additionally discloses a processor; and a memory storing instructions executable by the processor; wherein the processor is configured to perform the functions of claim 1 (Fig. 3 UE communication device including circuitry; para 0017 -- circuitry includes processor and memory). 
Regarding Claims 2 and 9, Yiu discloses The method according to claim 1. Yiu further discloses wherein each of the at least two frequency priority ranking rankings comprises a priority of a frequency used by a first network and a priority of a frequency used by a second network (para 0019 -- cells may be part of different radio access networks; para 0036 -- can connect to different cells (micro, femto, macro, for example)); 
the at least two frequency priority rankings correspond to at least two speed intervals (para 0035 -- cell reselection priority configurations, including high speed, medium speed, and low speed); 
in a first frequency priority ranking of the at least two frequency priority rankings corresponding to a first speed interval of which a value is greater than a preset speed, the priority of the frequency used by the first network is higher than the priority of the frequency used by the second network (para 0036 -- can prioritize certain cells in certain frequencies based on speed of the UE); and 
in a second frequency priority ranking of the at least two frequency priority rankings corresponding to a second speed interval of which a value is smaller than the preset speed, the priority of the frequency used by the first network is lower than the priority of the frequency used by the second network (para 0032 -- if speed of UE is above a certain threshold, then goes to next configuration; para 0033 -- if speed of UE below a certain threshold, then goes to previous configuration; para 0035 -- different priority configurations based on speed of the UE).  
Regarding Claims 3 and 10, Yiu discloses The method according to claim 1, and further discloses wherein selecting the target frequency priority ranking from the at least two frequency priority rankings comprises: acquiring a movement speed of the terminal (para 0031 -- configurations are based on mobility (speed) of the UE, mobility estimated by 320 mobility circuitry; see also Fig. 3); 
selecting a speed interval corresponding to the movement speed of the terminal from the at least two speed intervals to obtain a target speed interval (para 0031 -- speed used to select configuration; para 0035 -- cell reselection priority configurations, including high speed, medium speed, and low speed); and 
selecting a frequency priority ranking corresponding to the target speed interval from the at least two frequency priority rankings to obtain the target frequency priority ranking (para 0031 -- speed used to select configuration; para 0035 -- cell reselection priority configurations, including high speed, medium speed, and low speed).  
Regarding Claims 5, Yiu discloses A cell reselection method, applied to a base station and comprising: sending a system message that carries at least two frequency priority rankings (para 0030 -- enodeB of figure 2 uses its circuitry 208 to transmit one or more cell reselection priority configurations to the UE), wherein the at least two frequency priority rankings are set for different terminal speeds (para 0035 -- UE selects configuration based on its mobility (low, medium or high)).  
Claim 12 is rejected for the same reasons as claim 5, because it includes the base station that performs the function of claim 5. Yiu further discloses the base station including a processor and a memory storing instructions executable by the processor (Fig 2 depicting enodeB communications device including circuitry; para 0017 -- circuitry includes processor and memory).
Regarding Claims 6 and 13, Yiu discloses the method according to claim 5, wherein each of the at least two frequency priority rankings comprises a priority of a frequency used by a first network and a priority of a frequency used by a second network (para 0019 -- cells may be part of different radio access networks; para 0036 -- can connect to different cells (micro, femto, macro, for example)); 
the at least two frequency priority rankings correspond to at least two speed intervals (para 0035 -- cell reselection priority configurations, including high speed, medium speed, and low speed); 
in a first frequency priority ranking of the at least two frequency priority rankings corresponding to a first speed interval of which a value is greater than a preset speed, the priority of the frequency used by the first network is higher than the priority of the frequency used by the second network (para 0036 -- can prioritize certain cells in certain frequencies based on speed of the UE); 
and in a second frequency priority ranking of the at least two frequency priority rankings corresponding to a second speed interval of which a value is smaller than the preset speed, the priority of the frequency used by the first network is lower than the priority of the frequency used by the second network (para 0032 -- if speed of UE is above a certain threshold, then goes to next configuration; para 0033 -- if speed of UE below a certain threshold, then goes to previous configuration; para 0035 -- different priority configurations based on speed of the UE).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of US 2012/0094679 A1 to RAO.
Regarding Claim 4 and 11, Yiu discloses the method according to claim 2, but does not specifically disclose wherein the frequency used by the first network and the frequency used by the second network have no intersection. However, these limitations are considered obvious by Rao.
(para 0024 -- handovers can be inter-frequency handovers).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Yiu to include handing over to different frequencies, because such limitations are notoriously well known in the art and one of a limited number of ways that handoffs can occur (i.e. either interfrequency or intrafrequency), and would therefore have been obvious to try.
Regarding Claims 7 and 14, Yiu discloses the method according to claim 6, but does not specifically disclose wherein the frequency used by the first network and the frequency used by the second network have no intersection.
In particular, Rao discloses wherein the frequency used by the first network and the frequency used by the second network have no intersection (para 0024 -- handovers can be inter-frequency handovers).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Yiu to include handing over to different frequencies, because such limitations are notoriously well known in the art and one of a limited number of ways that handoffs can occur (i.e. either interfrequency or intrafrequency), and would therefore have been obvious to try.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643